Citation Nr: 1339090	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to an increased rating in excess of 40 percent for degenerative disc disease of the lower lumbar spine.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to afford the Veteran a VA examination to determine the severity of his lumbar spine disability and any associated neurological symptoms.  

VA medical records dated in June 2009 indicated that the Veteran had back pain radiating down his right posterior thigh, and the diagnosis included new right S1 radiculopathy.  The Veteran was later seen in September 2009 at which time it was noted that an EMG had been normal.  However, on examination, he had reduced sensation to touch in his right leg, and the assessment included recent right S1 radiculopathy symptoms. 

The Veteran was subsequently afforded a VA examination in January 2010 during which he reported having numbness and radiating pain in his right leg.  A neurological examination was performed and prior electrodiagnostic testing results were included, but the examiner did not indicate whether the Veteran had any neurological manifestations that were related to his service-connected lumbar spine disability. 

The rating criteria provides that associated objective neurologic abnormalities should be evaluated separately under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).  Therefore, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestation of the Veteran's service-connected disability, to include any neurological symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability and associated neurological symptoms.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease of the lower lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

In addition, the examiner should identify and describe all neurological manifestations of the service-connected spine disability and specifically whether the Veteran has radiculopathy that is related to his service-connected lumbar spine disease.  For all neurological disorders associated with the disability, the examiner should report the necessary findings under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


